Citation Nr: 0623402	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for claimed bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Daniel R. Carter, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  The Board remanded this case back to the RO for 
further development in October 2005.  

Pursuant to a July 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2005).  



FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be etiologically related to acoustic trauma 
to which the veteran was exposed during his period of active 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss is due disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the threshold 
for any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; the threshold at three of 
these frequencies are 26 or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and observes that the records are devoid of complaints or 
findings of bilateral hearing loss.  The whispered voice 
hearing tests showed bilateral hearing of 15 out of 15.  No 
pure tone audiological testing was performed, however, as is 
required to determine disability for impaired hearing.  
38 C.F.R. § 3.385.  

Subsequent to service, a private audiological test report 
from July 1993 showed pure tone thresholds at or above 40 
decibels at the 2000, 3000 and 4000 Hertz levels in both 
ears, which signifies a bilateral hearing loss disability 
under 38 C.F.R. § 3.385.  

From January 2001 to July 2003, the veteran was seen at the 
VA for complaints of hearing loss and malfunctioning hearing 
aids.  In the January 2001 VA treatment record, the veteran 
was diagnosed with sensorineural hearing loss in both ears.   

In September 2003, a VA audiologist provided an opinion 
concerning the etiology of the veteran's bilateral hearing 
loss.  The examiner reviewed the claims file, assessed the 
claimed bilateral hearing loss, noted the veteran's military 
noise exposure from machine gun and mortar fire, and opined 
that "it is more likely than not that [the veteran's] 
hearing loss is at least partially due to noise exposure 
while serving in the military."

In July 2005, the veteran was seen at the VA for hearing loss 
evaluations.  The veteran complained that his hearing had 
gotten worse since his last evaluation.  The examiner noted 
that hearing sensitivity had decreased 10-30 decibels from 
the previous evaluation.  The examiner also noted that the 
veteran had poor word recognition ability.  The veteran was 
fitted for hearing aids.

In a separate July 2005 VA addendum opinion, the VA 
audiologist stated that "the [veteran's] hearing loss is 
greater than typically recorded for an otologically normal 82 
year old.  It is also this examiner's opinion that the 
hearing loss is more likely than not at least partially due 
to noise exposure while serving in the military."

The Board is aware that the veteran's hearing disability was 
not actually diagnosed by a medical professional during 
service or during the year immediately following service.  

The VA audiologist, however, based the favorable medical 
opinion on a review of the veteran's claims file, and this 
audiologist is certainly competent to make a medical 
determination that the veteran's disorder was first manifest 
prior to the time when it was first diagnosed.  See also 
38 C.F.R. § 3.303(d).  

This is particularly true in a case such as this, where the 
examiner has had an opportunity to review the veteran's 
complete medical history, as contained in the claims file.  

Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1Vet. App. 171, 175 (1990).

In the July 2005 Travel Board hearing, the veteran testified 
that he was a "gunner" on a 30 caliber machine gun during 
the battle of Guadalcanal.  The veteran testified that the 
gunner was the person who fired the machine gun.  The veteran 
was not provided with any protective ear gear to be used in 
conjunction with his duties as gunner.  The veteran further 
testified that when his unit arrived the bulk of the first 
marine division had already left.  His unit had orders to 
"root out" the pockets of Japanese resistance that still 
remained.  

Given the veteran's credible testimony that he was exposed to 
acoustic trauma during active service and the opinion 
statements of the VA audiologist, the Board finds that the 
evidence is in relative equipoise in showing that the 
currently demonstrated bilateral hearing loss as likely as 
not is due to noise exposure that was incurred in active 
service.  By extending the benefit of the doubt to the 
veteran, this claim must be granted.  See 38 C.F.R. 
§ 3.303(d).  



ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


